                              UNITED STATES DISTRICT CO                        F~LED
                            SOUTHERN DISTRICT OF CALIFO
                                                                               JAN 31 2019
UNITED STATES OF AMERICA,                                                CLE~K. U.S. DISTRICT COURT.
                                                       Case No. 18-c ~e~~§~~~iCT OF CALIFORNIA
                                                                                              OE~IJTY


                                      Plaintiff,
                      vs.
                                                       JUDGMENT OF DISMISSAL
Veronica Valverde,


                                    Defendant.




IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
 D
      granted the motion of the Government for dismissal of this case, without prejudice; or

 D    the Court has dismissed the case for unnecessary delay; or

      the Court has granted the motion of the Government for dismissal, without prejudice; or

 D    the Court has granted the motion of the defendant for a judgment of acquittal; or

 D    a jury has been waived, and the Court has found the defendant not guilty; or

 D    the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Indictment/Information:
       21 :952, 960; 18:2 - Importation of Cocaine; Aiding and Abetting (Felony)




 Dated:   1/29/2019
                                                   Hon. William V. Gallo
                                                   United States District Judge
